Citation Nr: 0738600	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-38 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1971 August 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of the April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.

In August 2007, the appellant testified before the 
undersigned Veterans Law Judge.  A copy of the transcript is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Finally, the Board notes that the veteran, at his hearing in 
August 2007, asked to reopen a claim of entitlement to 
service connection for a lower back disorder.  The matter is 
referred to the RO for any action deemed appropriate.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran seeks entitlement to a nonservice-connected 
pension.  At the hearing in August 2007, the veteran stated 
that he had received treatment at a VA Clinic in New Port 
Ritchey, Florida approximately two or three months prior to 
the hearing.  The veteran stated that he would submit these 
records within sixty days.  Those records have not been 
submitted.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The RO must 
therefore obtain these reports as they may contain medical 
findings and other conclusions that might be determinative in 
the disposition of the claim.

The Board also observes that in a September 2000 note in the 
veteran's records from Iron Mountain, Michigan VA Hospital, a 
physician stated that the veteran wore a Holter monitor 
approximately one and a half years earlier, as prescribed by 
the Salt Lake City, Utah VA Hospital.  While records from the 
Salt Lake City VA Hospital from approximately February 1984 
to January 1986 are of record, other more recent records from 
the Salt Lake City VA Hospital do not appear to be of record.  
Under Bell, the RO must obtain these reports, as they may 
contain medical findings and other conclusions that might be 
determinative in the disposition of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

2.  Obtain from the VA Clinic in New Port 
Ritchey, Florida, and the Salt Lake City 
VA Hospital, all copies of the veteran's 
treatment records.  If these records 
cannot be obtained, a notation to that 
effect must be placed in the file, and the 
veteran must be provided with an 
opportunity to submit such reports.

3.  Undertake any additional development 
deemed necessary to properly adjudicate 
the veteran's claim, and readjudicate the 
veteran's claim.  If the benefit sought on 
appeal is not granted, send to the veteran 
and his representative a supplemental 
statement of the case and afford them the 
appropriate time within which to respond.

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



